Title: From George Washington to Jean-Louis-Ambroise, chevalier de Villefranche de Genton, 22 September 1783
From: Washington, George
To: Villefranche de Genton, Jean-Louis-Ambroise, chevalier de


                  
                      22 September 1783
                  
                  By His Excellency G. Washington, Genl & Commander in Chief &c. &c. this may Certify that Lt Colo. Villefranche entered the Service of the United States in 1776, as Captain of the Corps of Engineers, in 1777 was promoted to a Majority, and in May 1783 to a Lieut. Colo in that Corps.
                  From the testimony of Majr Generals Heath, Howe, McDougall and Knox, under whose Orders Lt Colo. Villefranche has served, it appears that in the various services in which he has been constantly employed, he has shown such zeal, activity & knowledge of his profession, as entitle him to their highest approbation during great part of the above mentioned time, Lieut. Colo Villefranche has served in the Army under my immediate Command, and it affords me great pleasure to give this testimony of my entire satisfaction at every part of his conduct that has fallen under my notice, which has been such as justly entitles him to the Character of a brave & deserving officer.  Given at Princeton this 22d day of Septr 1783.
                  
                     G.W.
                  
               